Case 3:20-cv-00142-KRG-LPL Document 57 Filed 06/14/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSLYVANIA

ANTHONY S. TWITTY )
)
Plaintiff, )
) Civil Action No. 3:20-142
Vv. )
)
MARGRETT BARNS, )
CASEY THORNLEY, ) District Judge Gibson
DR. MUHAMMAD NAJL, )
TERRI SECHRENGOST, and ) Magistrate Judge Lenihan
DIRECTOR, CEO OR PRESIDENT OF )
WELL PATH, )
) ECF Nos. 31, 35 & 55
Defendants. )
MEMORANDUM ORDER

This civil action was commenced on July 22, 2020 when Plaintiff Anthony S. Twitty
filed his first Motion for Leave to Proceed in Forma Pauperis. ECF No. 1. After repeated
attempts to achieve in forma pauperis status, Plaintiff's motion was granted on September 19,
2020. The Complaint was docketed by the Clerk of Court on September 18, 2020. ECF No. 9.
The case was referred to United States Magistrate Judge Lisa Pupo Lenihan for pretrial
proceedings in accordance with the Magistrate Judges Act, 28 U.S.C. §636(b)(1), and Local
Rules of Court 72.C and 72.D.

The Magistrate Judge's Report and Recommendation (ECF No. 55), filed on May 25,
2021, recommended that the Motion to Dismiss (ECF No. 31) filed by Defendant Director, CEO,
or President of Well Path be granted without prejudice to Plaintiff filing an amended complaint
by the deadline set by the District Judge. It is also recommended that the Motion to Dismiss

(ECF No. 35) filed by Defendant CHCA Terri Sechrengost be denied.
Case 3:20-cv-00142-KRG-LPL Document 57 Filed 06/14/21 Page 2 of 3

The parties were informed that in accordance with the Magistrate Judges Act, 28 U.S.C. §
636(b)(1)(B) and (C), and Rule 72.D.2 of the Local Rules of Court, that they had fourteen (14)
days to file any objections, and that unregistered ECF users were given an additional three (3)
days pursuant to Federal Rule of Civil Procedure 6(d). Objections for registered users were due
on June 8, 2021. Objections for unregistered ECF Users were due by June 11, 2021. ECF No.
55. No objections have been filed.

After review of the pleadings, documents in the case and the Report and

Recommendation, the following Order is entered:

ath
AND NOW, this j*; ‘day of June 2021,
IT IS HEREBY ORDERED that the Motion to Dismiss (ECF No. 31) filed by
Defendant Director, CEO, or President of Well Path is GRANTED WITHOUT PREJUDICE

ange | -
to Plaintiff filing an amended complaint by 3 “ I. ¢ fey, 2021.

o

/
IT IS FURTHER ORDERED that the‘Motion to Dismiss (ECF No. 35) filed by

 

Defendant CHCA Terri Sechrengost IS DENIED.
IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 55) of
Magistrate Judge Lenihan dated May 25, 2021 is adopted as the Opinion of the Court.

BY THE COURT
Case 3:20-cv-00142-KRG-LPL Document 57 Filed 06/14/21 Page 3 of 3

 

UNITED STATES DISTRICT JUDGE

Anthony S. Twitty
FM-4476

SCI Houtzdale

P.O. Box 1000

Houtzdale, PA 16698-1000
